- Case 3:17-cv-00007-GTS-ML Document 101-35 Filed 05/31/19 Page 1 of 3

Binghamton City School District
. Binghamton High School
31 Main Street

Binghamton, NY 13905

(607) 762-8200

Fax: (607) 762-8209

5 -
a °

 

February 1.0, 2017

Vincent Spiro

 

Binghamton, NY 13905
Dear Vincent,

Under Education Law Section 3214, | am suspending you for a period of 5 school days,
February 10, 2017 through February 16, 2017, not to include emergency school closure
days.

It is alleged that, while attending the Vestal Central School District, you were insubordinate
or disorderly or engaged in conduct that endangered the safety, morals, health or welfare
of others or some or all of the above in that, while on Vestal Central School District
property, the following occurred:

On December 2, 2016, you were involved in an incident in Math class while attending the
Vestal Central School District, At the time, you were instructed not to discuss the incident.
Several students came to speak with Vestal administrators regarding the incident because
you shared with those students that you were being suspended for “no reason” and “it was
unfair.”

On December 8, 2016, you posted a number of posts on social media that were retaliatory
in nature against the teacher and Vestal administration. Your posts included:

- Avideo ofa girl in a bedroom loading and unloading a gun on your snapchat story;

- On Twitter, you tweeted/retweeted “@WBNG12News to be acknowledged because |
have no say. Vestal High School is corrupt and unfair to its: colored students. And we
need help.”;

_. Qn Twitter, you tweeted/retweeted “@WBNG12News then she reported me after a
day for-feeling threatened by me after I attempted to report her, and I was told I
wasn’t going”;

- On Twitter, you tweeted/retweeted “@WBNG12News suspended from school for
calling my teacher a racist after being separated with 4 other students because of
our color”;

Providing A Rich Environment for Quality Learning 01909

oy
Case 3:17-cv-00007-GTS-ML Document 101-35 Filed 05/31/19 Page 2 of 3

- On Twitter, you tweeted/retweeted “End racism within our schools, how are you
supposed to teach the young minds while your is stuck in such an evil way
#vestalhighschoel”; .

- On Twitter, you tweeted/retweeted “How can you allow racism to brew within your
staff and discipline the one trying to shine attention to the racism going on #truth
will prevail”;

- On Twitter, you tweeted/retweeted “I love being discriminated and prejudiced in

. the Vestal High School system. Crazy how racism will never fade away, we are
stuck’; .

- On Twitter, you tweeted/retweeted “Me trying to spread awareness to the racism |
had to face is nothing wrong. I would never hurt a soul, I just wanted to help. [ love
everyone.”;

- On Twitter, you tweeted /retweeted “We are all equal, because of the pigmentation
of my skin means I’m a danger to the school? You are racist, face it you are a horrible
being’;

- On Twitter, you tweeted/retweeted “Deformation of character is a crime, because of
my skin color you are gonna say I’m going to kill people that’s outrageous, you are a
racist”.

As a result of your social media activities, the Vestal Central School District was contacted
by the New York State Police with concerns about the safety of that district’s students.

The Vestal School Resource Officer and the Vestal High School Administration received
concerns: from parents and students about the safety of students at Vestal High School
because of your social media posts.

The Vestal Central School District also had to cancel a state required emergency response
lockdown. drill scheduled for December 9, 2016, because of your social media activities and
the fear your posts created in the student body.

Such conduct is contrary to one or more of the following school rules or policies outlined in
the Binghamton City School District’s Code of Conduct:

Section I, Article C. Disciplinary action, when necessary, will be firm, fair, progressive, and
consistent in order to be most effective in changing behavior. A’student may be subject to
disciplinary action when he/she behaves in a manner that is: _

1. Disorderly, that is:
c. harassment, bullying, or intimidating students or school personnel,
e. being untruthful with school personnel or making false reports,
1. disrupts or is reasonably likely to disrupt the educational process or school

operations; or

2. Insubordinate, that is, failing to comply with the lawful directions of teachers, school
administrators or other school employees in charge of the student; bus drivers, bus
monitors and bus aides, law enforcement; or

Providing A Rich Environment for Quality Learniyeno1910
es

Case 3:17-cv-00007-GTS-ML Document 101-35 Filed 05/31/19 Page 3 of 3

4, Endangers the safety, health, morals or welfare of themselves or others by any act,
including, but not limited to: .

a. fighting, assaulting or behaving violently, threatening another with bodily harm;

f, using obscene, profane, lewd, vulgar or abusive language or behavior;

5, Engages in conduct that violates Board rules and regulations for the maintenance of
public order on school property in Section VU below, or Federal, State or local laws.

Off campus & non-school day misconduct: Students may be disciplined for violations of
school district policies and the Code of Conduct when there is a connection to or impact or
effect on school students, ; Personnel activities, functions or property.

While this suspension is in effect, you will not be permitted to enter school, to remain upon
the school grounds, or attend school events. Disobeying this will be considered
trespassing, and appropriate actions taken.

In addition to the suspension, a Superintendent's Hearing is being requested. You
will receive notice in the near future as ta the date and time this hearing will take

: place.

You will not be provided alternative instruction during the suspension because you are
above the compulsory age of education.

Sincerely,

Nurs R( Yerg

Roxie Oberg, Principal, Bilghamton High School

cc: Dr. Tonia Thompson
Matthew Roberts
Robert and Debra Spero, Parents

Providing A Rich Environment for Quality Learngyego4 94
